DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combined limitations of independent claims 1 and 7, specifically the limitation stated as “in response to receiving a third level signal at the control terminal of the first output sub-circuit, bring the input terminal of the first output sub-circuit into conduction with the output terminal of the first output sub-circuit, wherein an absolute value of the third level signal is greater than or equal to an absolute value of the first level signal, and the third level signal and the first level signal have a same polarity”. The dependent claims 2-6 and 8-20 are allowed for at least the same reason indicated above.
Kim (US. Pub. No. 2006/0145995) is considered the closest prior art. Kim discloses a common voltage compensating circuit for a liquid crystal display device includes: a voltage distributing unit outputting a reference voltage; a deviation sensing unit detecting a deviation of a common voltage in a liquid crystal panel and outputting a deviation signal corresponding to the deviation of the common voltage; however, Kim fails to disclose in response to receiving a third level signal at the control terminal of the first output sub-circuit, bring the input terminal of the first output sub-circuit into conduction with the output terminal of the first output sub-circuit, claims 1 and 7.
Choi (US. Pub. No. 2007/0024565) discloses a common voltage generating unit and a first compensating unit; the common voltage generating unit applies a first common voltage to the storage capacitor; however, Chang fails to disclose in response to receiving a third level signal at the control terminal of the first output sub-circuit, bring the input terminal of the first output sub-circuit into conduction with the output terminal of the first output sub-circuit, wherein an absolute value of the third level signal is greater than or equal to an absolute value of the first level signal, and the third level signal and the first level signal have a same polarity required for claims 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAN-YING YANG/Primary Examiner, Art Unit 2622